838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Millard GREER, Plaintiff-Appellant,v.Nancy LOWE;  Dean Walker, Defendants-Appellees.
No. 86-6796.
United States Court of Appeals, Fourth Circuit.
March 5, 1987.

Millard Greer, pro se.
Jacob Leonard Safron, Office of the Attorney General, for appellees.
Before JAMES DICKSON, PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that an appeal from its order refusing relief under 42 U.S.C. Sec. 1983 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Greer v. Lowe, C/A No. 86-304-C-R (M.D.N.C., Nov. 7, 1986).


2
AFFIRMED.